Citation Nr: 1728289	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-15 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to disability evaluations in excess of 10 percent for the period prior to September 10, 2012, and in excess of 30 percent for the period on and after October 7, 2013, for the Veteran's bilateral pes planus (flatfoot), plantar fasciitis, and metatarsalgia, to include entitlement to separate compensable disability evaluations.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1957 to January 1959.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Wichita, Kansas, Regional Office (RO) which denied a disability evaluation in excess of 10 percent for the Veteran's bilateral flatfoot (pes planus).  In June 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In August 2010, the Board remanded the Veteran's appeal to the Agency of Original Jurisdiction (AOJ) for additional action.  

In March 2012, the Board denied an evaluation in excess of 10 percent for the Veteran's flat feet.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2013, the AOJ increased the evaluation for the Veteran's bilateral flatfoot from 10 to 30 percent and effectuated the award as of September 10, 2012.  

In February 2013, the Court vacated the March 2012 Board decision and remanded the Veteran's appeal to the Board for additional action consistent with its decision.  In August 2013 and April 2014, the Board remanded the Veteran's appeal to the AOJ for additional action,  

In December 2014, the Board denied an evaluation in excess of 10 percent for the Veteran's bilateral flatfoot for the period prior to September 10, 2012; granted a 50 percent evaluation for that disability for the period from September 10, 2012, to October 6, 2013, for that disability; and denied an evaluation in excess of 30 percent for the period on and after October 7, 2013, for that disability.  The Veteran subsequently appealed to the Court.  

In February 2016, the Court vacated those portions of the December 2014 Board decision which denied an evaluation in excess of 10 percent for the period prior to September 10, 2012, and an evaluation in excess of 30 percent for the period on and after October 7, 2013, for the Veteran's bilateral pes planus and remanded those issues to the Board for additional action consistent with its decision.  In August 2016, the Board remanded the issues of an evaluation in excess of 10 percent for the period prior to September 10, 2012, and an evaluation in excess of 30 percent for the period on and after October 7, 2013, for the Veteran's bilateral pes planus to the AOJ for additional action.  

In October 2015, the AOJ recharacterized the Veteran's service-connected bilateral foot disorder as bilateral foot metatarsalgia evaluated as 30 percent disabling.  In March 2017, the AOJ recharacterized the Veteran's service-connected bilateral foot disorder as bilateral plantar fasciitis with metatarsalgia; granted service connection for both right foot hammertoes and left foot hammertoes; assigned noncompensable evaluations for those disabilities; and effectuated the awards as of September 9, 2009.  

The Board observes that the Veteran's bilateral flatfoot (pes planus) clearly represents a distinct disability separate and apart from his bilateral foot plantar fasciitis and metatarsalgia.  At the time of the October 2015 rating decision which recharacterized the Veteran's service-connected bilateral foot disability, service connection had been in effect for bilateral flatfoot (pes planus) since October 1983 and thus was protected.  38 C.F.R. § 3.957 (2016).  (Service connection for any disability which has been in effect for 10 or more years will not be severed except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.)  Given these facts, the Board construes the October 2015 rating decision as an expansion of the Veteran's service-connected bilateral foot disability to include plantar fasciitis and metatarsalgia rather than an ineffective attempt to sever service connection for bilateral flatfoot (pes planus) and has accordingly recharacterized the issue on appeal.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

The Veteran asserts that the most recent VA foot examination is inadequate for rating purposes as his complaints of "pronation due to the pain in his feet and swelling" were not properly addressed.  

The Board observes that the clinical record is in apparent conflict as to the nature and severity of the Veteran's service-connected bilateral foot disability.  An August 2016 treatment record from the Wesley Medical Center relates that the Veteran exhibited "[s]lightly flat feet noted upon standing inspection" and "[m]ild discomfort [with] palpation of arch."  The report of a December 2016 VA foot examination conveys that the examining VA nurse-practitioner found that the "Veteran does not have, nor has he ever had, pes planus."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the apparent conflicting findings as to whether the Veteran has bilateral pes planus and in light of the Veteran's contentions as to the adequacy of the December 2016 VA foot examination, the Board concludes that further VA foot examination is required to adequately resolve the issues raised by the instant appeal.  

Clinical documentation dated after January 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected bilateral foot disability after January 2017, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran including that provided after January 2017.  

3.  Then schedule the Veteran for a VA foot examination to assist in determining the current nature and severity of his service-connected bilateral pes planus (flatfoot), plantar fasciitis, and metatarsalgia.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  

The examiner should specifically address the impact of the Veteran's bilateral pes planus (flatfoot), plantar fasciitis, and metatarsalgia on his daily and vocational pursuits.  

4. Then readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

